718 S.E.2d 151 (2011)
STATE
v.
Darrick Lamonte KING.
No. 581P04-5.
Supreme Court of North Carolina.
October 6, 2011.
Darrick Lamonte King, Nashville, for King, Darrick Lamonte.
Daniel P. O'Brien, Assistant Attorney General, for State of NC.
Edward W. Grannis, Jr., District Attorney, for State of NC.
The following order has been entered on the motion filed on the 13th of September 2011 by Defendant for Notice of Appeal:
"Motion Dismissed ex mero motu by order of the Court in conference, this the 6th of October 2011."